 1

2

3

4

5

6                                      UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
7

8    NEW HORIZON HOME CARE,LLC,and                          Case #3:19-cv-00521-RCJ-WGC
     GUIDING LIGHT HOSPICE,INC.
9
                                                            VERIFIED PETITION FOR
10                     Plaintiff(s),                        PERMISSION TO PRACTICE
                                                            IN THIS CASE ONLY BY
11          vs.                                             ATTORNEY NOT ADMITTED
     NORTHEASTERN NEVADA REGIONAL                           TO THE BAR OF THIS COURT
12                                                          AND DESIGNATION OF
     HOSPITAL,ET AL.
                                                            LOCAL COUNSEL
13
                       Defendant(s).
14                                                          FILING FEE IS $250.00

15

16                        Ryan T. Holt           _, Petitioner, respectfully represents to the Court:
                       (name of petitioner)
17
            1.         That Petitioner is an attorney at law and a member of the law firm of
18
                                       Sherrard Roe Voigt & Harbison,PLC
19                                                 (firm name)

20   with offices at                          150 3rd Avenue South, Ste. 1100
                                                      (street address)
21
                         Nashville                               Tennessee                      37201
22                        (city)                                   (state)                     (zip code)
                       615                                   742-4200
23
      (area code + telephone number)                      (Email address)
24
            2.         That Petitioner has been retained personally or as a member ofthe law firm by
25
        Northeastern Nevada Regional Hospital          _ to provide legal representation in connection with
26                     [client(s)]

27   the above-entitled case now pending before this Court.

28                                                                                                      Rev. 5/16
 1          3.      That since       October 17,2011         ,Petitioner has been and presently is a
                                           (date)
2    member in good standing ofthe bar ofthe highest Court ofthe State of.              Tennessee
                                                                                         (state)
3    where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
4    from the clerk of the supreme court or highest admitting court of each state, territory, or insular
5    possession ofthe United States in which the applicant has been admitted to practice law certifying
6    the applicant's membership therein is in good standing.
7           4.      That Petitioner was admitted to practice before the following United States District

8    Courts, United States Circuit Courts of Appeal,the Supreme Court ofthe United States and Courts

9    of other States on the dates indicated for each, and that Petitioner is presently a member in good
10   standing ofthe bars of said Courts.

11                          Court                             Date Admitted             Bar Number

12                   U.S. Supreme Court                           1/8/2018

13       U.S. Court of Appeals for the Sixth Circuit             11/11/2011


14    U.S. District Court, Middle District ofTennessee           10/17/2011                 30191


15   U.S. District Court, Western District of Tennessee          12/21/2011


16    U.S. District Court, Eastern District of Tennessee         4/13/2012

17       U.S. District Court, Northern District ofIL             7/18/2018

18

19
            5.      That there are or have been no disciplinary proceedings instituted against petitioner,
20
     nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
     or administrative body, or any resignation or termination in order to avoid disciplinary or
22
     disbarment proceedings, except as described in detail below:
23

24

25

26

27

28                                                                                                  Rev. 5/16
 1           6.       That Petitioner has never been denied admission to the State Bar ofNevada. (Give

2    particulars if ever denied admission):
3

4

5

6                     That Petitioner is a member of good standing in the following Bar Associations.

7    Tennessee Bar Association

8

9

10           8.       Petitioner has filed application(s) to appear as counsel under Local Rule lA 11-2

11   (formerly LR lA 10-2) during the past three(3) years in the following matters:(State "none" if no applications.)

12   Date of Application               Cause                          Title of Court               Was Application
                                                                  Administrative Body                 Granted or
13                                                                    or Arbitrator                     Denied


14             N/A

15

16

17

18

19                     (If necessary, please attach a statement of additional applications)

20           9.       Petitioner consents to the jurisdiction ofthe courts and disciplinary boards ofthe

21   State of Nevada with respect to the law of this state governing the conduct of attorneys to the same
22   extent as a member of the State Bar of Nevada.

23            10.     Petitioner agrees to comply with the standards of professional conduct required of
24   the members ofthe bar of this court.

25            11.     Petitioner has disclosed in writing to the client that the applicant is not admitted to

26   practice in this jurisdiction and that the client has consented to such representation.
27

28                                                                                                          Rev. 5/16
 1          That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

2    FOR THE PURPOSES OF THIS CASE ONLY.

3

4                                                                     Petitioner's signature

5
     STATE OF     TehvKssff.
     COUNTY OF
6

7                          1^^ I           ,Petitioner, being first duly sworn, deposes and says:
8    That the foregoing statements are true.

9
                                                                      Petitioner's signature
10   Subscribed and sworn to before me this

11
                _day of                                                                            NOTARY PUBLIC
12                                                                           /V         ''*\ Stacie L. Beishuizen
                                                                             j ; rcNNcssK • 1 My Commission Expirf-

13
                                                                             \<i\         .■>/       May 05, 2020
                                                                              V.         "'sV    STATE OF TENNESS'/L

14

15

16                   DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                      THE BAR OF THIS COURT AND CONSENT THERETO.
17
             Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
     believes it to be in the best interests of the client(s) to designate             Arthur A. Zorio              ,
19                                                                                  (name of local counsel)
     Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
     above-entitled Court as associate resident counsel in this action. The address and email address of
21
     said designated Nevada counsel is:
22

23                       Brownstein Hyatt Farber Schreck, LLP , 5371 Kietzke Lane                                       ,
                                                   (street address)
24
                          Reno                          Nevada                                          89511
25                      (city)                                         (state)                        (zip code)

26              775.398.3812                               a20rio@bhfs.com
      (area code + telephone number)                        (Email address)
27

28                                                                                                            Rev. 5/16
     By this designation the petitioner and undersigned party(ies) agree that this designation constitutes

 2   agreement and authorization for the designated resident admitted counsel to sign stipulations

 3   binding on all of us.

 4

 5                 APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL

 6
 7           The undersigned party( ies) appoint( s) -------,---Art
                                                                 ----,-h,-u_r--,A
                                                                                _._z_o_r__,io,,------- as
                                                           (name oflocal counsel)
 8   his/her/their Designated Resident Nevada Counsel in this case.

 9
10
                                            ~~qcp--                             (

11
                                            Northeastern Nevada Regional Hospital
12                                          (type or print party name, title)

13
                                            (party's signature)
14

15
                                            (type or print party name, title)
16
17                               CONSENT OF DESIGNEE
            The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18
19

20
21
                                            Bar number                    Ema i I address
22
23
     APPROVED:
24
     Dated: this   16th day
                         dayof
                             ofJanuary, 2020.         , 20_.
25

26
     UNITED STATES DISTRICT mDGE
27

28                       \.                             5                                            Rev. 5/16
                   Supreme Court of Tennessee
                    Certificate of Good Standing



      I, James M. Hivner, Clerk ofthe Supreme Court ofthe State ofTennessee,
do hereby certify that



                           Ryan Thomas Holt

is a licensed and practicing attorney ofthe Courts ofthis State, having been
admitted to practice on November 1, 2011, and is presently in good standing. The
Supreme Court is the Court oflast resort in Tennessee.



      In testimony whereof I have set my hand and affixed the seal ofthe Court on
this the 17th day ofDecember, 2019.



                                      James M. Hivner
                                      Clerk ofthe Supreme Court ofTennessee



                                      By: \AA^^,^ ^ V \ MM A.'- -
                                          Sherry Tyler,(d.C.
